Citation Nr: 0606311	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right eye 
cataract.

2.  Entitlement to an initial rating higher than 10 percent 
for occipital headaches.

3.  Entitlement to an increased rating for post-traumatic 
cataract of the left eye, currently rated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
April 1946 and July 1950 to July 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied an increased rating for post-traumatic 
cataract of the left eye; denied service connection for right 
eye condition; and granted service connection for occipital 
headaches, assigning a noncompensable rating, effective 
October 30, 2001.  An increased rating of 10 percent 
subsequently was assigned for occipital headaches in a 
December 2005 rating decision, effective October 30, 2001.  
In September 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case in March 2004 for additional 
development.  During the course of the remand, the claims 
file apparently was transferred to the RO in Huntington, West 
Virginia.  

The Board noted in the previous remand that the veteran 
raised the issue of entitlement to service connection for 
nerve damage in a July 2003 statement, and referred this 
issue to the RO.  




FINDINGS OF FACT

1.  In January 2006, prior to the promulgation of a decision 
in the appeal, the veteran stated that he wished to 
withdrawal the appeal pertaining to the issues of entitlement 
to service connection for a right eye cataract, and an 
initial rating higher than 10 percent for occiptal headaches.

2.  The veteran does not have anatomical loss of the left 
eye, and has normal visual acuity in the right eye.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
pertaining to entitlement to service connection for right eye 
cataract and an initial rating higher than 10 percent for 
occipital headaches have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for a disability rating in excess of 30 
percent for post-traumatic cataract of the left eye have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 4.84a, 
Diagnostic Codes 6027, 6066 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  Here, the 
veteran, in a January 2006 statement, withdrew his appeal as 
to entitlement to service connection for right eye cataract 
and an initial rating higher than 10 percent for occipital 
headaches.  Accordingly, the Board does not have jurisdiction 
to review this appeal and these claims are dismissed.

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a November 2001 VA letter, 
prior to the September 2002 rating decision.  The veteran was 
notified of the evidence necessary to substantiate an 
increased rating claim.  The RO also notified the veteran of 
the responsibilities of VA and the veteran in developing the 
record.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, and would determine whether any 
additional information was needed to process his claim.  The 
RO notified the veteran of his responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any additional evidence he considered 
relevant to his increased rating claim, so that VA could help 
by getting that evidence.  The RO notified the veteran again 
in July 2003, March 2004, and September 2004, specifying that 
the increased rating claim was for a post-traumatic cataract 
of the left eye.

The Board notes that the November 2001 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)), however, amended section 5103(b) to provide that 
the one-year limitation in that section should not be 
construed to prohibit VA from making a decision on the claim 
before the expiration of the one-year period.  Consequently, 
there is no defect with the VCAA notice given to the veteran 
in this case.

In a September 2002 rating decision, December 2002 statement 
of the case, and July 2003 and December 2005 supplemental 
statements of the case, the RO notified the veteran of the 
laws and regulations pertaining to increased rating claims, 
and provided a detailed explanation why an increased rating 
was not warranted for post-traumatic cataract of the left eye 
under the applicable laws and regulations based on the 
evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from September 2001 to 
October 2004, and a January 2002 private medical record.  The 
Board finds that reasonable efforts have been made to obtain 
all available evidence.  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in July 2002 and 
September 2004, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for corneal 
opacity in the left eye in October 1953, assigning a 
noncompensable rating effective August 1, 1953.  The RO 
denied an increased rating for the left eye disability in 
September 1969 and August 1978.  In May 1988, the RO assigned 
a 10 percent rating for left eye opacity, effective August 
25, 1987; and granted another increased rating of 30 percent 
in September 1991, effective July 1, 1991.  The disability 
was re-characterized as post-traumatic cataract, left eye in 
September 1991.  

The veteran filed an increased rating claim for post-
traumatic cataract of the left eye in October 2001.  In later 
testimony, he indicated that he felt scratchiness in his left 
eye that was relieved temporarily by eye drops.  He thus 
contends that the level of his left eye disability is higher 
than warranted by a 30 percent rating.  In January 2006, the 
veteran's representative specifically asserted that the 
veteran more closely met the criteria for a 40 percent 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

The veteran's post-traumatic cataract of the left eye is 
currently rated as 30 percent disabling under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6027.  Traumatic cataract 
postoperative is evaluated by impairment of vision and 
aphakia.  See id.  In this case, only the veteran's left eye 
is service-connected.  Where service connection is in effect 
for only one eye, the visual acuity in the nonservice-
connected eye is considered to be normal (20/40 or better) 
unless there is blindness in that eye.  38 U.S.C.A. § 
1160(a)(1); 38 C.F.R. § 3.383; Villano v. Brown, 10 Vet. App. 
248, 250 (1997).  Generally, rating of vision is based on the 
best distant vision attainable with correction by glasses.  
See 38 C.F.R. § 4.75.  

The medical evidence of record does not show blindness in the 
right eye; in fact, VA medical records dated from September 
2001 to November 2004 and a January 2002 private medical 
record shows a right eye visual acuity range from 20/25 to 
20/30.  As such, right eye vision is found normal; and the 
only way the veteran can receive a rating higher than 30 
percent under the ratings for central visual acuity 
impairment, is if he has anatomical loss of the left eye.  
See 38 C.F.R. § 4.84a, Table V, Diagnostic Code 6066.

However, none of the medical evidence shows anatomical loss 
of the left eye.  VA medical records dated from September 
2001 to February 2003 and a January 2002 private medical 
record shows left eye visual acuity was tested with findings 
of 5/100, 5/200, 20/200, and 20/400.  Thus, the veteran is 
not entitled to a rating higher than 30 percent under 
Diagnostic Code 6066.

The veteran also cannot receive a rating higher than 30 
percent based on aphakia under Diagnostic Code 6029.  The 
Note to Diagnostic Code 6029 indicates that when only one eye 
is aphakic, the eye having poorer corrected visual acuity 
will be rated on the basis of its acuity without correction.  
38 C.F.R. § 4.84a, Diagnostic Code 6029, Note.  VA medical 
records dated from October 2001 to November 2004 show 
pseudophakia in the left eye only; but there are no clear 
findings on the veteran's left eye visual acuity without 
correction.  A September 2004 VA examiner wrote, "unable" 
in the space for providing the uncorrected visual acuity of 
the left eye.  Nonetheless, as previously noted, a rating 
higher than 30 percent could not be obtained based on 
impaired visual acuity without correction, unless the medical 
evidence showed anatomical loss of the left eye.  See 
Diagnostic Codes 6029, 6066.

Additionally, the veteran cannot receive a rating higher than 
30 percent under ratings for diseases of the eye, impairment 
of field vision, or impairment of muscle function.  See 
38 C.F.R. § 4.84a, Diagnostic Codes, 6010, 6012, 6014, 6080, 
6090.  The only diseases of the eye warranting a rating 
higher than 30 percent are tuberculosis of the eye, 
congestive or inflammatory glaucoma, or malignant new 
growths; and none of these diseases are reflected in the 
medical records.  See Diagnostic Codes 6010, 6012, 6014.  A 
rating higher than 30 percent also is not warranted for 
impairment of field vision, as higher ratings are only 
assigned for bilateral impairment.  See Diagnostic Code 6080.  
As discussed, the medical evidence does not show impairment 
of field vision in the right eye.  Last, there are no 
findings of impairment of muscle function under DC 6090, 
diplopia (double vision).  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted, as there is no evidence of marked interference 
with employment, or frequent periods of hospitalization.  As 
such, this case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).

In sum, the Board finds that the level of the veteran's post-
traumatic cataract of the left eye more closely resembles the 
criteria for a 30 percent rating under DC 6027.  See 
38 C.F.R. § 4.7.  The Board has considered the benefit-of-
the-doubt doctrine; however, as the evidence is not equally 
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for entitlement to service connection for a right 
eye cataract is dismissed.

The appeal for entitlement to an initial rating higher than 
10 percent for occipital headaches is dismissed.

Entitlement to an increased rating for post-traumatic 
cataract of the left eye, currently rated as 30 percent 
disabling, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


